UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-6036



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DWIGHT KNIBBS,     a/k/a   Paul   Bougle,   a/k/a
Jamaican Paul,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-90-122; CA-99-22-5)


Submitted: April 20, 2006                      Decided: April 25, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwight Knibbs, Appellant Pro Se.   Samuel Gerald Nazzaro, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Dwight Knibbs seeks to appeal the district court's order

denying relief on his Fed. R. Civ. P. 60(b) motion, which the

district court properly construed as a successive 28 U.S.C. § 2255

(2000) motion.      An appeal may not be taken from the final order in

a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                           28 U.S.C.

§   2253(c)(2)     (2000).       A    prisoner      satisfies     this    standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                See Miller-El v. Cockrell, 537 U.S.

322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.   Lee,   252    F.3d       676,    683    (4th   Cir.   2001).     We   have

independently reviewed the record and conclude Knibbs has not made

the requisite showing.

            Additionally, we construe Knibbs’ notice of appeal and

informal brief on appeal as an application to file a second or

successive § 2255 motion. See United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).               To obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:      (1)    a    new   rule     of     constitutional      law,    previously


                                            - 2 -
unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence sufficient to

establish that no reasonable fact finder would have found the

movant guilty.   28 U.S.C. §§ 2244(b)(3)(C), 2255 (2000).     Knibbs’

claim does not satisfy either of these conditions.

          For    these   reasons,   we   deny     a   certificate   of

appealability, decline to authorize Knibbs to file a successive

§ 2255 motion, and dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            DISMISSED




                               - 3 -